Exhibit 10.5

INDEMNIFICATION AGREEMENT

THIS AGREEMENT, shall be effective as of May 16, 2017, between StoneMor GP LLC,
a Delaware limited liability company (the “Company”), and the undersigned
(“Indemnitee”).

WHEREAS, the Company has adopted a Limited Liability Company Agreement (the “LLC
Agreement”) providing for indemnification of the Company’s directors and
officers to the fullest extent authorized by the Delaware Limited Liability
Company Act (the “State Statute”); and

WHEREAS, the LLC Agreement and State Statute contemplate that contracts and
insurance policies may be entered into with respect to indemnification of
directors and officers; and

WHEREAS, there are questions concerning the adequacy and reliability of the
protection which might be afforded to directors and officers from acquisition of
policies of Directors and Officers Liability Insurance (“D&O Insurance”),
covering certain liabilities which might be incurred by directors or officers in
the performance of their services to the Company; and

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify Indemnitee so that he will serve or continue
to serve the Company free from undue concern that he will not be adequately
protected; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on condition that he be so
indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Definitions. As used in this Agreement:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, inquiry or proceeding, whether brought by or in the right of the
Company or otherwise and whether of a civil, criminal, administrative,
arbitrative or investigative nature, in which Indemnitee is or will be involved
as a party, as a witness or otherwise, by reason of the fact that Indemnitee is
or was a director, officer or agent of the Company, by reason of any action
taken by him or of any inaction on his part while acting as a director, officer
or agent of the Company or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise; in each case whether or not he is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement; provided
that any such action, suit or proceeding that is brought by Indemnitee against
that company or directors or officers of the Company, other than an action
brought by Indemnitee to enforce his rights under this Agreement, shall not be
deemed a Proceeding without prior approval by a majority of the Board of
Directors of the Company.



--------------------------------------------------------------------------------

(b) The term “Expenses” shall include, without limitation, any judgments, fines
and penalties against Indemnitee in connection with a Proceeding; amounts paid
by Indemnitee in settlement of a Proceeding; and all attorneys’ fees and
disbursements, accountants’ fees, private investigation fees and disbursements,
retainers, court costs, transcript costs, fees of experts, fees and expenses of
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements,
or expenses, reasonably incurred by or for Indemnitee in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in a Proceeding or establishing Indemnitee’s right
of entitlement to indemnification for any of the foregoing.

(c) References to “other enterprise” shall include employee benefit plans;
references to “Fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer or agent of the Company that
imposes duties on, or involves services by, such director, officer or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he reasonably believed to be in
the interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interest of
the Company” as referred to in this Agreement.

(d) The term “substantiating documentation” shall mean copies of bills or
invoices for costs incurred by or for Indemnitee, or copies of court or agency
orders or decrees or settlement agreements, as the case may be, accompanied by a
sworn statement from Indemnitee that such bills, invoices, court or agency
orders or decrees or settlement agreements, represent costs or liabilities
meeting the definition of “Expenses” herein.

(e) The terms “he” and “his” have been used for convenience and mean “she” and
“her” if Indemnitee is a female.

2. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee against Expenses to the fullest extent authorized or
permitted by law (including the applicable provisions of the State Statute). The
phrase “to the fullest extent permitted by law” shall include, but not be
limited to (i) to the fullest extent permitted by any provision of the State
Statute that authorizes or permits additional indemnification by agreement, or
the corresponding provision of any amendment to or replacement of the State
Statute and (ii) to the fullest extent authorized or permitted by any amendments
to or replacements of the State Statute adopted after the date of this Agreement
that increase the extent to which a limited liability company may indemnify its
directors or officers. Any amendment, alteration or repeal of the State Statute
that adversely affects any right of Indemnitee shall be prospective only and
shall not limit or eliminate any such right with respect to any proceeding
involving any occurrence or alleged occurrence of any action or omission to act
that took place prior to such amendment or repeal.

3. Additional Indemnity. The Company hereby further agrees to hold harmless and
indemnify Indemnitee against Expenses incurred by reason of the fact that
Indemnitee is or was a director, officer or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust,

 

2



--------------------------------------------------------------------------------

limited liability company or other enterprise, including, without limitation,
any predecessor, subsidiary or affiliated entity of the Company, provided that
the Indemnitee shall not be indemnified and held harmless if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or gross negligence, or, in the case of a
criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order of the court,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or gross negligence, or, in the case of a
criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful.

4. Choice of Counsel. If Indemnitee is not an officer of the Company, he,
together with the other directors who are not officers of the Company (the
“Outside Directors”), shall be entitled to employ, and be reimbursed for the
fees and disbursements of, counsel separate from that chosen by Indemnitees who
are officers of the Company. The principal counsel for Outside Directors
(“Principal Counsel”) shall be determined by majority vote of the Outside
Directors, and the Principal Counsel for the Indemnitees who are not Outside
Directors (“Separate Counsel”) shall be determined by majority vote of such
Indemnitees. The obligation of the Company to reimburse Indemnitee for the fees
and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, unless, in the opinion of other counsel
for Indemnitee, concurred in by Principal Counsel or Separate Counsel, as the
case may be, Indemnitee may have defenses available to him that are in addition
to or different from those of the other Indemnitees such that there is a
substantial possibility that Principal Counsel of Separate Counsel, as the case
may be, will have a conflict of interest in representing Indemnitee.

5. Advances of Expenses. Expenses (other than judgments, penalties, fines and
settlements) incurred by Indemnitee shall be paid by the Company, in advance of
the final disposition of the Proceeding, within 10 days after receipt of
Indemnitee’s written request accompanied by substantiating documentation and
Indemnitee’s written affirmation that he has met the standard of conduct for
indemnification and a written undertaking to repay such amount to the extent it
is ultimately determined that indemnitee is not entitled to indemnification. No
objections based on or involving the question whether such charges meet the
definition of “Expenses,” including any question regarding the reasonableness of
such Expenses, shall be grounds for failure to advance to such Indemnitee, or to
reimburse such Indemnitee for, the amount claimed within such 10-day period, and
the undertaking of Indemnitee set forth in Section 7 hereof to repay any such
amount to the extent it is ultimately determined that Indemnitee is not entitled
to indemnification shall be deemed to include an undertaking to repay any such
amounts determined not to have met such definition.

6. Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application. Any indemnification under this Agreement, other than pursuant to
Section 5 hereof, shall be made no later than 45 days after receipt by the
Company of the written request of Indemnitee, accompanied by substantiating
documentation, unless a determination is made within said 45-day period by
(1) the Board of Directors by a majority vote of a quorum consisting of
directors who are not or were not parties to such Proceeding, (2) by a committee
of

 

3



--------------------------------------------------------------------------------

the Board of Directors designated by majority vote of the Board of Directors,
even though less than a quorum, (3) if there are no such directors, or if such
directors so direct, independent legal counsel in a written opinion or (4) by
the members, that Indemnitee has not met the relevant standards for
indemnification set forth in Section 3 hereof.

The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction. The burden of
proving that indemnification is not appropriate shall be on the Company. Neither
the failure of the Company (including its Board of Directors, committee thereof,
independent legal counsel or members) to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because Indemnitee has met the applicable standards of conduct, nor an actual
determination by the Company (including its Board of Directors, committee
thereof, independent legal counsel or members) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

7. Undertaking by Indemnitee. Indemnitee hereby undertakes to repay to the
Company any advances of Expenses pursuant to Section 5 hereof to the extent that
it is ultimately determined that Indemnitee is not entitled to indemnification.

8. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of expenses provided by this Agreement shall not deemed exclusive of any other
rights to which Indemnitee may be entitled under the LLC Agreement, the State
Statute, D&O Insurance, any agreement, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office; provided, however, that this Agreement supersedes all prior written
indemnification agreements between the Company (or any predecessor thereof) and
Indemnitee with respect to the subject matter hereof other than as set forth in
the Employment Agreement entered into by and between the Company and the
Indemnitee contemporaneously herewith. However, Indemnitee shall reimburse the
Company for amounts paid to him pursuant to such other rights to the extent such
payments duplicate any payments received pursuant to this Agreement.

9. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director
and/or officer of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any possible Proceeding.

10. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses to which
Indemnitee is entitled.

11. Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent. The Company shall not
settle any Proceeding in any manner which

 

4



--------------------------------------------------------------------------------

would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
their consent to any proposed settlement. The Company shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Company was not given a reasonable and timely opportunity, at its expense,
to participate in the defense of such action.

12. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to serve as a director and/or officer of the Company, and
acknowledges that Indemnitee is relying upon this Agreement in continuing as a
director and/or officer.

(b) In the event Indemnitee is required to bring any action or other proceeding
to enforce rights or to collect money due under this Agreement and is successful
in such action, the Company shall reimburse Indemnitee for all of Indemnitee’s
Expenses in bringing and pursuing such action.

13. Governing Law; Binding Effect; Amendment and Termination.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

(b) This Agreement shall be binding upon the Company, its successors and
assigns, and shall inure to the benefit of Indemnitee, his heirs, personal
representatives and assigns and to the benefit of the Company, its successors
and assigns.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by the Company and Indemnitee.

14. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable (a) the validity, legality and enforceability
of the remaining provisions of this Agreement shall not be in any way affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. Each section of this
Agreement is a separate and independent portion of this Agreement. If the
indemnification to which Indemnitee is entitled as respects any aspect of any
claim varies between two or more sections of this Agreement, that section
providing the most comprehensive indemnification shall apply.

15. Notice. Notice to the Company shall be directed to StoneMor GP LLC, 3600
Horizon Boulevard, Trevose, Pennsylvania 19053, Attention: General Counsel.
Notice to Indemnitee shall be directed to the address set forth under his
signature hereto. The foregoing addresses may be changed from time to time by
the addressee upon notice to the other parties.

Notice shall be deemed received three days after the date postmarked if sent by
prepaid mail, properly addressed.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

STONEMOR GP LLC By:   /s/ Austin K. So Name:   Austin K. So Title:   GC, CLO &
Secy INDEMNITEE

/s/ Robert A. Sick

Name:   Robert A. Sick Address:  

14 Coal Mine View

Portola Valley, CA 94028

 

6